 In the Matter Of INTERNATIONAL AGRICULTURAL CORPORATION, WALES,TENNESSEE,PLANTandINTERNATIONAL UNION OFMINE,MILL, ANDSMELTERWORKERSIn the Matter of INTERNATIONAL AGRICULTURAL CORPORATION, MT.PLEASANT, TENNESSEE, PLANTandINTERNATIONAL UNION OF MINE,MILL, AND SMELTER WORKERS, LOCAL No. 278CasesNos. C-1026 and C-1027.-Decided October19, 1939PhosphateMining Industry-Interference,Restraint, and Coercion:ques-tioning employees regarding union activity ; persuading employees to refrainfrom joining or to resign fromunion-Discrimination:evidence insufficient tosustain findingsof-Strike: involved-Agreement:towithdraw charges giveneffect in order to effectuate the policies of theAct-Order:entered requiringrespondent to cease and desist its unfair labor practices at its Wales plant-Complaint:allegation of, that respondent engaged in or is engaging in unfairlabor practices at its Mt. Pleasant plant, dismissed.Mr. Louis Libbin,for the Board.Mr. Thomas H. Peebles, Sr.,of Columbia, Tenn., andMr. C. P.HatcherandMr. William Waller,both of Nashville, Tenn., for therespondent.Mr. Van D. Jones,of Bessemer, Ala., for the Union.Mr. Ralph S. Rice,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn August 6, 1937, International Union of Mine, Mill, and SmelterWorkers, herein called the Union, filed charges that InternationalAgriculturalCorporation, herein called the respondent, had en-gaged in unfair labor practices at its Wales, Tennessee, plant.OnSeptember 2, 1937, the Union by its Local No. 278 filed charges thatthe respondent had engaged in unfair labor practices at its Mt.Pleasant, Tennessee, plant.On April 28, 1.938, the National LaborRelations Board, herein called the Board, acting pursuant to Na-tionalLabor Relations Board Rules and Regulations-Series 1, asamended, ordered that the two cases initiated by the aforesaid16 N. L. R. B., No. 21.176 INTERNATIONAL AGRICULTURAL CORPORATION177charges be consolidated for the purpose of hearing.On May 7, 1938,the Union by its Local No. 278 filed amended charges as regardstheMt. Pleasant,Tennessee,plant of the respondent.Upon the aforesaid charges and amended charges duly filed bythe Union, the Board, by the Regional Director for the Tenth Region(Atlanta, Georgia),issued its complaint dated May 12, 1938,againstthe respondent,alleging that the respondent had engaged in and wasengagingin unfair labor practices affecting commerce within themeaning of Section 8(1) and(3) and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint,accompanied by notice of hearing, wereduly served upon the respondent and the Union.In respect to the unfair labor practices,the complaint alleged insubstance(1) that the respondent,while engaged at the Mt. Pleasantand Wales plants, at all times since on or about June 1, 1937, hadcontinuously discouraged membership in the Union,solicited thewithdrawal of membership of its employees from the Union, andattemptedto destroythe Union by threatening employees with dis-charge and discrimination for joining or remaining members of theUnion or engaging in activities in connection therewith;(2) thatthe respondent by the aforesaid and by other acts had interferedwith, restrained,and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act; (3)that,the respondentdischargedWilliamHutton about May 28, 1937,from itsWalesplant for the reason that he made application to join and assistedthe Union and for said reason thereafter refused to reinstate himuntil August 15, 193't; and (4) that, upon the resumption of opera-tions at the Mt. Pleasant plant on about August 28,1937,follow-ing the termination of a strike,the respondent delayed and deferredthe reinstatement of George Odom, Tom Green,Charlie Robinson,Robert Newcomb, Floyd Chapman,and George W. McAfee, andrefused and continues to refuse to reinstate Sidney Johnson, ClarenceHenson, Johnnie Lemay, Joseph E. Johnson,ClarenceKennedy,Herman Davis, E. C. Serrett,and William Keltner, for the reasonthat they were members of and active in behalf of the Union, andengaged in other concerted activities for the purposes of collectivebargaining and other mutual aid and protection.On May 26, 1938,the respondent filed its answer in which itdenied the jurisdiction of the Board and in which it further deniedthat the respondent had engaged in the alleged unfair labor prac-tices.Pursuant to the notice, a hearing was held at Columbia, Tennessee,on May 27, 30,and 31 and June 1, 1938,before Henry J. Kent, theTrialExaminer duly designated by the Board. The Board, the 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent, and the Union were represented and participated in thehearing.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the hearing, counsel for the Boardmoved that the complaint be amended to include Wilson Chapmanamong those employees who had been refused reinstatement at alltimes following the termination of the strike at the Mt. Pleasantplant on about August 28, 1937.No objection was raised to thismotion and it was granted by the Trial Examiner.Upon notionof counsel for the Board, the complaint was also amended to allegethat Charlie Robinson had been refused employment at all times afteron or about August 28, 1937.Upon. motion of counsel for the Board,the complaint was dismissed by the Trial Examiner in so far as italleged that the respondent had discriminated against George Odom,Floyd Chapman, Tom Green, Robert Newcomb and George W. Mc-Afee.At the close of the Board's case and again at the close ofthe hearing, counsel for the respondent moved that the entire com-plaint be dismissed because of lack of evidence to sustain the allega-tions thereof.The Trial Examiner reserved ruling upon this motion.During the course of the hearing the Trial Examiner made severalother rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On November 4, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent andupon the Union. In his Intermediate Report, the Trial Examinerfound (1) that the respondent had interfered with, restrained, andcoerced its employees at the Wales and Mt. Pleasant plants withinthe meaning of Section 8 (1) of the Act; and (2) that the respondenthad discriminated within the meaning of Section 8 (3) of the Actwith regard to the hire and tenure of employment of William HuttonAt the Wales plant and Sidney Johnson, Johnnie Lemay, ClarenceHenson, and Clarence Kennedy at the Mt. Pleasant plant.He rec-ommended that the respondent be ordered to cease and desist from itsunfair labor practices; to make whole Hutton for any loss of pay,suffered by reason of the discrimination against him; to offer John-son,Lemay; Henson, and Kennedy immediate and full reinstate-ment and to make them whole for any losses of pay suffered by reasonof the discrimination against them; and to take certain other affirma-tive action to remedy the situation brought about by the unfair laborpractices.The Trial Examiner denied in his Intermediate Reportthe motion made by counsel for the respondent at the hearing for adismissal of the entire complaint because of lack of proof and upon INTERNATIONAL AGRICULTURAL CORPORATION179whichruling vas reserved,except in so far as the motion related tothe allegations of the complaint that the respondent had discrim-inated againstGeorgeOdom, Floyd Chapman,Tom Green, RobertNewcomb, George McAfee, Herman Davis, Joseph Johnson,CharlieRobinson,E. C. Serrett,William Keltner, and Wilson Chapman.The Trial Examiner granted the motion in so far as it related tosuch allegations.On November 17, 1938, the respondent filed exceptions to theIntermediate Report.On March 6,1939, it filed a brief in supportof its exceptions.The Union filed no exceptions.Pursuant to notice duly served upon the respondent and upon theUnion, a hearing for the purposes of oral argument was held onMay 11,1939, before the Board in Washington,D. C. The respond-ent appeared and participated in the oral argument; the Union didnot appear.The Board has considered the, exceptions to the IntermediateReport filed by the respondent and its brief in support thereof andin so far as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the cases,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondentis a New York corporation having its principaloffice at Columbia,Tennessee.It owns and operates 23 fertilizerplants, including a plant located at Wales, Tennessee,and is finan-cially interested in 7 jointly owned fertilizer plants. It also ownsand operates three rock-phosphate plants located,respectively, atWales, Tennessee, Mt. Pleasant,Tennessee,and Mulberry,Florida.The present proceedings involve only the plants of the respondentlocated at Mt. Pleasant and Wales,Tennessee.At the Mt. Pleasantplant, the respondent is engaged in the mining of phosphate rockand the preparation of such phosphate rock for marketing.Duringthe year prior to the hearing, the respondent purchased for this plantapproximately $21,000 worth of supplies and machinery such astramrails, tramcars,repair parts,pipes, bolts,and nails.Approxi-mately 50 per cent of such supplies and machinery was purchasedoutside the State of Tennessee.During the same period,the re-spondent purchased approximately$36,000worth of coal for useat the Mt. Pleasant plant, all of which was obtained from the StateofKentucky.The Mt. Pleasant plant produces annually 'about115,000 tons of phosphate rock having a sales value of approximately IgoDECISIONS OF NATIONAL LABOR RELATIONS BOARD$450,000 to$500,000.Approximately 70 per cent of such phosphaterock is sold and shipped outside of Tennessee.At the Wales rock-phosphate plant, the operations are similarto those carried on at the Mt. Pleasant plant.During the year priorto the hearing,the respondent purchased for suchWales plantapproximately.$20,000 worth of supplies and machinery.Over 50per cent of such suppliesand machinerywere obtained from outsideTennessee.During the same period, it purchased for the Walesplant approximately$23,000 worth of coal, all of which was obtainedfrom Kentucky.The Wales rock-phosphate plant produces annuallyapproximately 50,000 tons of lump rock having a sales value of$200,000 to$250,000 and 45,000 tons of ground rock having anapproximate sales value of $200,000.Approximately 75 per cent ofthe lump rock produced at the Wales plant is used in making ferti-lizer at theWales fertilizer plant and most of the remaining 25per cent is shipped outside the State of Tennessee.Approximately80 per cent of the ground rock produced at the Wales plant is shippedoutside the State of Tennessee.At its fertilizer plant at Wales, the respondent is engaged in themanufacture of phosphate fertilizer and complete fertilizers.Theraw materials used in such manufacture are sulphuric acid, phosphaterock, fertilizer nitrates and potassium salts, sulphate of ammonia,caustic soda and soda ash.The sulphuric acid, which constitutesapproximately 50 per cent of the total raw materials used, is pur-chased in Tennessee but is shipped to the plant by rail throughKentucky.The phosphate rock, which constitutes 35 per cent of thetotal raw materials used, is obtained from the respondent's rock-phosphate plant at Wales.Practically all the remaining raw ma-terials are obtained from outside the State of Tennessee.Over 50per cent of the supplies and machinery parts for the fertilizer plantis also obtained from outside Tennessee.The Wales fertilizer plantproduces annually approximately 20,000 tons of fertilizer.Approx-imately 75 per cent of the fertilizer is shipped outside the State ofTennessee.At this plant,there is also produced annually approxi-mately 2,000 tons of trisodium phosphate and 3,000 tons of disodiumphosphate.Approximately 90 per cent of these products is shippedoutside of Tennessee.The respondent employs at the Mt. Pleasant rock-phosphate plantabout 150 to 160 persons,at, theWales rock-phosphate plant from100 to 120 persons, and at the Wales fertilizer plant about 80 persons.II.THE ORGANIZATIONINVOLVEDInternational Union of Mine,Mill and SmelterWorkers is a labororganization affiliatedwith the Committeefor Industrial Organiza- INTERNATIONAL AGRI(RULTUR.AL CORPORATION181tion, admitting to its membership employees in the mining and smelt-ing industry,except coal miners.Local No. 278 of the Union admitsto its membership employees of the respondent at its Mt. Pleasantplant.III.THE UNFAIR LABOR PRACTICESA. Chronology of events at the Mt. Pleasant plantIn the early part of January 1937, Mitchell C. Anderson, an inter-national representative and organizer for the Union,arrived in Mt.Pleasant.He interviewed workers in the various phosphate plantsin the vicinity and explained the purposes of organization into aanion.During the latter part of January,theUnion charteredMaster 22 Phosphate Workers Local No. 278, which admitted to itsmembership employees of the respondent at the Mt. Pleasant plantand also employees at a number of the other phosphate plants inthe vicinity.Officers of Local No. 278 were elected and the membersof Local No.278 at the respective plants selected two representatives,one being chosen by the white employees and the other by the coloredemployees,to serve on an executive board. Sidney Johnson andJohn H. Southhall were selected as the representatives from the Mt.Pleasant plant.The executive board served as the bargaining com-mittee of Local No. 278 and as such in April 1937 approached theofficers of the respondent and requested a discussion relative towages and working conditions.On May 7, 1937, representatives of the respondent and of LocalNo. 278 met and discussed a proposed contract submitted by LocalNo. 278.No agreement was, however, reached.At a meeting onaboutMay 23, the respondent submitted to the representatives ofLocal No. 278 a counterproposal which was in turn submitted to themembership of Local No. 278 for consideration.At a meeting ofLocal No. 278 the counterproposal was rejected and the respondentwas so informed at a meeting held about May 26.At the same time,the representatives of Local No. 278 submitted an additional proposalwhich the respondent rejected. It was agreed, however, that a meet-ing should be held on May 31 at which the respondent, the FederalChemical Company, and Local No. 278 should be represented and atwhich a joint agreement covering the two companies should be con-sidered.At such meeting on May 31 no agreement was reached andthe meeting was adjourned until June 11.Following the meeting on May 31, a meeting of Local No. 278was held- at which the membership voted to go on strike at the Mt.Pleasant plant.A picket line was immediately established.As aresult of the strike and the picketing,theMt. Pleasant plant wasclosed down. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDNotwithstanding the strike, the joint meeting was held as sched-uled on June 11 and subcommittees were appointed to consider ques-tions concerning wage rates and classifications.The subcommitteesmet on June 16 and partially worked out a wage scale.At a furtherjointmeeting on July 30, the parties agreed upon wage scales andclassifications.There was, however, apparently no agreement withregard to other matters in dispute and the strike continued in effect.During the course of the strike, there was initiated a movementto get the employees to resign from the Union and to return to workat the plant.WillieWoods, who was a common- laborer prior tothe strike and who was promoted during the strike to a guard'sposition, was a leader in this movement. Judge L. H. Hammond, aMt. Pleasant attorney, drafted a form for resignation from LocalNo. 278 and numerous such forms were signed by employees at hisoffice.The evidence establishes that the respondent, through itsofficials and supervisory employees; participated in the attempts toget the employees to resign from Local No. 27S and to return to work.Wilson Chapman, an employee, testified that about the middle ofJuly M. C. Dodson, a plant foreman, advised him to "get ready togo on back to work; let the union go; there wasn't anything to it";that Dodson was at the time accompanied by Woods who stated thatChapman should "go over to Judge Hammonds and give up hisunion book" and "go on bacl. to work."He also testified that at alater date he overheard a talk between Oscar Dortch, the respondent'smanager at the Mt. Pleasant and Wales rock-phosphate plants, andWoods, relative to a meeting at Dortch's home' to consider gettingthe men to return to work. Chapman testified that at that timeDorteh stated to him and Woods that the purpose of the meetingwas "to see if they could get the scabs to go back to work, the men."J.W. Bailey and Willie Copeland, employees, both testified thatduring August Jesse Williams, assistant superintendent at the Mt.Pleasant plant, and Dodson both advised them that the respondentintended to resume operations at the Mt. Pleasant plant and that ifthey wanted to return to work they should carry their union booksto Judge Hammond and get released.Everett A. Kennedy, an employee, testified that Williams andAdkin Burns, a foreman, tried during August to get him to returnto work and told him "there ain't nothing to that thing, no how" andthat he should go back to work.William Keltner and Robert Chum-ley, employees, testified to similar statements made by Dodson andWilliams, respectively.Joe Johnson, an employee, testified thatC. A. Irwin, plant superintendent at the Mt. Pleasant plant, triedduring August to get him to return to work. INTERNATIONAL AGRICULTURALCORPORATION183Although Williams testified that he did not tell any of the em-ployees to resign from the Union, he did not deny that he had talkedwith Bailey, Copeland, Kennedy, and Chumley.Dodson testifiedthat he had asked various employees to return to work, but statedthat he did so because he was off the pay roll himself. Irwin deniedat the hearing that he had told any employees that they would haveto quit the Union if they got their jobs back, but did not testify astowhether or not he had solicited employees to return to work.Dortch testified thatWoods had on one occasion stopped him andarranged for several employees to see him at his office and that atsuch meeting he stated that "any time enough men wanted to go towork to justify the plant operating we were ready to start the planton those conditions."He did not, however, specifically deny thestatements attributed to him by Chapman.We find that Williams, Dodson, Dortch, Irwin, and Burns madethe statements attributed to them by the employees whose testimonyhas been colisidered above.A considerable number of the employees having resigned from Lo-cal No. 278, the respondent on August 21, 1937, began to resume opera-tions at the Mt. Pleasant plant.On the same day, it filed with theChancery Court of Columbia, Tennessee, an application for a tem-porary injunction to restrain Local No. 278, its members, and. others,from various and sundry acts, including interference with personsdesiring to work at the respondent's plant, and to limit the numberof pickets.A temporary restraining order was granted and thenumber of pickets limited to six.On August 27, 1937, the respondent and Local No. 278 agreed tothe entry by the Chancery Court of a consent decree making perma-nent the temporary restraining order for 6 months, the said decreestating that the parties were agreed that the strike was to cease andthat the existing hours and, wage schedules were satisfactory andwould not be disturbed or changed for 6 months.On the same day, counsel for the Union and for the respondentsigned an agreement providing as follows :Decrees having been entered this day in these two causes 1 inthe Chancery Court at Columbia, it is hereby agreed and under-stood that all proceedings (except these causes) commenced orwhich might or could be commenced before any Boards or anyCourt by either of the parties on account of anything which hasoccurred are hereby discarded and abandoned and will not becommenced or carried on, including any contempt proceedingson account of anything.which has heretofore occurred since the1One decree related to proceedings with respect to the Federal Chemical Company.247883-40-vol. 16-13 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDinjunctions or either of them was issued and the charges filed,or which could or might be filed, by the respective defendants,or any of them, against respective complainants before the Na-tional Labor Relations Board, which charges already filed are tobe immediately withdrawn.The strike was officially terminated on Monday, August 30, and thestrikers who had not previously returned to work sought reinstate-ment on that date.B. Alleged interference, restraint, and coercionat. theMt. Pleasant plantWe have found above that the respondent, through its officialsand supervisory employees, participated in the attempts to get theemployees to resign from Local No. 278 and to return to work.Wehave also found above that on August 27, 1937, the respondent andthe Union entered into an agreement which provided, among otherthings, that all proceedings commenced or which might or could becommenced before the Board by either party on account of anythingwhich had already occurred would be abandoned and that the partieswould not institute or carry on any proceeding on account of any-thing which had theretofore taken place.Under the Act the Board, upon charges of unfair labor prac-tices being filed and a hearing thereon had, may clearly in it s ' dis-cretion proceed to a determination of such charges irrespective of anysuch agreement as above set forth.2The Board may, however, inits discretion properly give weight to such an agreement if it con-cludes that the purposes of the Act will best be effectuated thereby.3The evidence adduced at the hearing in the instant case Jails toestablish any unfair labor practices committed by the respondent atitsMt. Pleasant plant subsequent to the agreement between the Unionand the respondent. It is true that the complaint alleges that subse-quent to the agreement the respondent discriminated with respect tothe hire and tenure of certain of its employees at Mt. Pleasant be-cause of their union membership and activities.We find below, how-ever, that the evidence fails to establish such discrimination.Uponthe entire record, we think the Board should give effect to the afore-said agreement of the parties.We shall, therefore, dismiss the com-plaint in so far as it pertains to the matters above considered.2 SeeMatter of Ingram Manufacturing CompanyandTextileWorkers OrganizingCommittee,5N.L.R.B. 908, andDelco-Remy CorporationandInternational UnionUnited Automobile Workers of America, Local No.116,14 N. L.R. B. 113.8 SeeMatter of McKaig-Hatch, Inc.andAmalgamated Association of Iron, Steel, andTin Workers of North America,Local No.1139,10 N. L. R. B. 33. INTERNATIONAL AGRICULTURAL CORPORATION185C. The alleged discrimination with regard to hire and tenure ofemployment at the Mt. Pleasant plantThe complaint, as amended at the hearing, alleges that the re-spondent, upon the resumption of operations following the termina-tion of the strike, delayed and deferred the reinstatement of GeorgeOdom, Tom Green, Robert Newcomb, Floyd Chapman, and GeorgeMcAfee, and refused and continues to refuse to reinstate SidneyJohnson, Clarence - Henson, Johnnie Lemay, Joseph E. Johnson,Clarence Kennedy, Herman Davis, E. C. Serrett, William Keltner,Wilson Chapman, and Charlie Robinson, for the reason that theywere members of and active in behalf of the Union, and engaged inother concerted activities for the purposes of collective bargainingand other mutual aid and protection.Upon motion of counsel forthe Board, the complaint was dismissed at the hearing as regard:George Odom, Floyd Chapman, Tom Green, Robert Newcomb, andGeorge McAfee. In his Intermediate Report, the Trial Examinerfurther dismissed the complaint in so far as it pertained to HermanDavis, Joseph Johnson, Charlie Robinson, E. C. Serrett, WilliamKeltner, and Wilson Chapman.No exceptions to said rulings by theTrial Examiner were filed by the Union. The rulings are herebyaffirmed.We shall accordingly pass to a consideration of the allegeddiscrimination against Sidney Johnson, Clarence Henson, JohnnieLemay, and Clarence Kennedy.Sidney Johnsonjoined Local No. 278 on March 23, 1937, and as amember of the union bargaining committee participated in all theconferences both prior to and during the strike.At the time of thestrike, he was employed in the research department.During theconferences leading to a settlement of the strike it was understoodthat the research department was to be discontinued and questionarose as to Johnson's status.Johnson had operated a kiln prior to.his transfer to the research department and Dortch, the plant-man-ager, stated at the conference on July 16 that he would' work out ajob for Johnson on the kiln. Johnson replied that the kiln job paidonly 45 cents an hour whereas he had received 46 cents an hour in theresearch department and that he did not desire such work.He testi-fied that he did not want to accept the kiln job if lie could do better.The evidence does not, however, show that Johnson indicated to therespondent that he would accept the kiln job if better work was notavailable.Dortch then asked. Johnson if he wanted to run the loco-motive crane and Johnson replied in the negative.Dortch thenstated that Johnson might be given work on the electric crane if therespondent decided to operate it on three 8-hour shifts.The discus-sion at the conference then turned to a consideration of other matters. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe electric crane was not put on three 8-hour shifts and whenJohnson reported to Irwin, the superintendent,. for work on August30, 1937, the latter informed him that, "It didn't work out like he(Irwin) thought it would out yonder," and that there was no workavailable for Johnson.Johnson made no inquiry at this time con-cerning the jobs discussed at the conference on June 16.He then sawJ.A. Barr, chief engineer, from whom he secured a letter of recom-mendation.There is no evidence that Johnson complained either toIrwin or to Barr that he was being discriminated against.Thereafter Johnson worked for the Victor Chemical Company fora week and on November 6, 1937, started to work with the CharlestonMining Company.He was at work with the latter company at thetime of the hearing.Johnson made no application for work with the respondent afterAugust 30, 1937, until the first part of April 1938, at which time hemade application to Pickard, general superintendent of operationsat the Mt. Pleasant plant.The latter indicated that no work wasthen available.In the light of the above circumstances, we conclude that it has notbeen established that the respondent discriminated against Johnson,thereby discouraging or encouraging membership in a labor organiza-tion.We so find.Clarence Henson wul Johnnie Lem aywere both employed by therespondent for the first time in March 1937 and were assigned towork at the lime crusher under J. A. Alexander, foreman. Bothjoined Local No. 278 prior to the strike and during the strike wereactive on the picket line.Several days prior to the strike both werelaid off because "the bag room was full."There is no contention thatsuch, lay-off was discriminatory.The lime crusher was not in condition for operation on August 30but was put into operation on September 1.Henson and Lemayapplied to Alexander to work on both days but were informed thatthe jobs were "full up" and that work would not be available "untilsome of. the men who were there already quit."Prior' to the time Henson and Lemay had applied for, work onAugust 30, the respondent had taken on as common laborers two menwho worked in the research department at the commencement of thestrike and who had previously worked on the lime crusher.The twomen were assigned to work on the lime crusher on September 1.In December 1937 or January 1938 the respondent employed, three-new ' men to do common labor. Irwin testified that Henson andLemay were not around when the additional men were needed-, thathe did, not know where they lived, and that he had been told thatthey were working elsewhere.This testimony was not controverted. INTERNATIONAL AGRICULTURAL CORPORATION187Although Henson and Lemay were members of Local No. 278 andwere active on the picket line, the evidence does not establish thatthey were more active in the union affairs than many of the em-ployees given. work by the respondent on August 30.Under all thefacts, we think that it has not been established that the respondentfailed or refused to give employment to Henson or Lemay because oftheir :union activity or membership. It is to be noted in this regardthat the contention is made that at the time of the consentdecree ofAugust 27 the respondent agreed to return to work all the personsemployed at the time of the strike.We do not, however, think thatthe record establishes that the respondent did more thanagree toreturn the men to work as jobs became available.Moreover, evenif there was a breach of an agreement made at suchtime, we do notthink the facts justify the conclusion that such breachwas based onthe union activity or membership of the employees involved.4We find that the respondent has not discriminatedagainst Hensonand Lemay, thereby encouraging or discouragingmembership in alabor organization.Clarence Kennedywas employed by the respondent on the rockwagon for some 7 or 8 months prior to the strike.He was a memberof Local No. 278 and was active on the picket line.He applied toIrwin, the plant superintendent, for work on August 30or 31 andwas informed that there was nothing for him to do.At the timeRobert Norman, who had worked for the respondent in other capaci-ties before the strike, was filling the job Kennedy had filled priorto the strike.Subsequently Kennedy applied for work onseveraloccasions and was told that no work was then available.The evidence does not establish that the respondent took on anyemployees subsequent to the date on which Kennedy was first deniedwork until December 1937 or January 1938.At that time, therespondent, as noted above, employed three men as common laborers.Irwin testified that he did not know where Kennedy lived at thetime and that the three jobs were filled with men present at the timethe need for additional men arose.The evidence does not show that Kennedy was any more active intheUnion and on the picket line than numerous employees whoreturned to work on August 30 and 31. In view of all the facts, wefind that the respondent has not discriminated against Kennedy,therebydiscouraging or encouragingmembership in a labororganization.4 SeeEmerson Electric Manufacturing CompanyandLocal 1102,United Electrical Radioand Machine Workers of America, affiliated with the Committee for Industrial Organiza-tion,13 N. L. R. B. 448. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Chronology of eventsat theWales plantsDuring May 1937 Anderson, the international representative of theUnion, communicated with a number of the employees of therespond-ent at the Wales plant and arrangements were made for a meetingof employeeson a Sunday afternoon at a colored church located closeto the respondent's plants in Wales.Alf Claggett, superintendent of .the respondent'sWales rock-phosphate plant, heard thata meetingwas to be held and requested the county sheriff to send some deputysheriffs to "watch around."When a number of employees gatheredat the church at the scheduled time two deputysheriffs were seatedin an automobile a short distance from the church.When Andersonarrived at the church, he questioned the deputy sheriffs relative totheir presence there and was informed that Claggett had requestedthat they be sent to see that order was maintained.Many of thecolored employees were frightened by the presence of the deputysheriffs andno meetingwas held.On June 2, 1937, Walter Kager and William Hutton, employees atthe respondent's fertilizer plant at Wales, drove to Mt. Pleasant andHutton while there attended a meeting of the Union.The followingday F. H. Perrin, superintendent at the Wales fertilizer plant,questioned Kager as to whether he had been in Mt. Pleasant and asto whether anyone had gone with him.When Kager replied that hehad been to Mt. Pleasant with Hutton, Perrin stated, "Let thesepeople alone over there.We will let them attend to theirbusinessover there, and we will attend to ours."He also stated that Kagerwould have to be examined, that the Union would not have him, andthat he "would be out."On the same day, the respondent laid offHutton and five other employees at the Wales fertilizer plant.5Notwithstanding the aforesaid events, the Union continued itsorganizational attempts atWales and by about the middle of Junea considerable number of employees had signed applications formembership in the Union.About the middle of June 1937, Anderson met with a number oftheWales employees at a store located a short distance from Wales.After Anderson made a short talk, he called upon one of the coloredemployees to speak.A number ofwitnessestestified that the whiteemployees thereupon left the meeting.Other witnesses testified thatthe departure of the white employees from the meeting was due tothe fact that a foreman from the respondent's acid departmentstuck his head in the door about the time the coloredemployee beganto speak.We conclude that the evidence is insufficient to establishthat a foreman was present at the time.'The facts relative to the lay-off of Hutton are discussed in detail below. INTERNATIONAL AGRICULTURAL CORPORATION189On June 21, 1937, or a few days thereafter, Perrin was questionedby several employees relative to the respondent's attitude towardsthe Union.On the same day, Perrin made two talks to differentgroups of employees about the Union.He testified that he did sobecause of the questions issued by the employees and because "thegeneral atmosphere of the plant was such everybody had thosequestions upon their mind."Perrin testified that he informed theemployees that "the company was absolutely impartial, that the menwho belonged to the union could belong to it if they wanted to, andthe men who did not belong to the union didn't have to if they didn'twant to, and that the men who had their jobs were going to havetheir jobs, and nobody was going to run them off, union activityor non-union activity."J.A.Wallace, an employee, testified thatPerrin also stated that the employees who desired to resign fromthe Union could do so by going to the office of David Wade, a localattorney.Perrin did not in his testimony either deny or affirm thathe made the statement attributed to him by Wallace.We concludethat Perrin made such statement.Between June 26 and July 1, 18 employees of the Wales plantswent to Wade's office and signed identical letters of resignationfrom the Union which Wade drafted. It appears that thereafterorganizational attempts at the Wales plants were abandoned.E.Interference, restraint, and coercion at theWales plantsWe have noted above that due to the presence of deputy sheriffsa meeting of employees at the colored church in Wales was not heldas scheduled and that the deputy sheriffs were present because ofa request made by Claggett, the respondent's plant superintendent.The latter testified that there was a lot of commotion around Wales,but conceded that there were no breaches of the peace or disordersof any kind.We are convinced that the respondent perceived thatthe presence of the deputy sheriffs would interfere with the unionactivities of its employees and that such was the basis for the requestrelative to the deputy sheriffs.We think it clear that Perrin questioned Kager in order to obtainfacts relative to the union activities of the respondent's employeesand that the statement which Perrin made to Kager was designedtoprevent him and other employees from engaging in unionactivities.We are also convinced that the speeches which Perrin made togroups of employees were designed to interfere with a free exerciseby employees of the rights guaranteed in Section 7 of the Act andthat they did in fact so interfere. It is to be noted in the latterconnection that the respondent contends that the resignations from 190DECISIONSOF NATIONAL LABORRELATIONS BOARDthe Union resulted from the fact that a colored man was called uponto speak at a meeting of employees. It is significant, however, thatpractically all, if not all, the resignations from the Union took placewithin a few days after the remarks made by Perrin and after hissuggestion that employees who desired to resign from the Unioncould do so by going to Wade's office.We find that, by the acts set forth above, the respondent has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.F.The alleged discrimination with regard to the hire and tenure ofemployment of William HuttonWilliam Hutton began to work at the respondent's Wales fer-tilizer plant on January 3, 1937, in the acid department.On June2, 1937, he went with Walter Kager, an-employee, to Mt. Pleasantwhere he attended a meeting of the Union. At the meeting, hejoined the Union and obtained some 35 membership application cards.When he went to work the following morning he placed the appli-cation cards in his 'locker at the . plant together with, some--workclothes.As we have noted above, Perrin, the plant superintendent,on the same morning questioned Kager relative to his trip to Mt.Pleasant and learned that Hutton had gone with Kager to Mt.Pleasant.During the afternoon of June 3, W. O. Allen, the assistant plantsuperintendent, informed Hutton that he would have to lay himoff for a few days. On the same afternoon, the respondent laid offfive other employees.There is no evidence that the other five em-ployees were members of the Union or participated in any unionactivities.Perrin, Allen, and Ball, the latter being the foreman underwhom Hutton worked, all testified that the lay-off had been decidedupon at a conference a week previously, that the lay-offs were dueto the fact that the rush season had ended and work had becomeslack, and that the selection of the, men to be laid off was based onlength of service and efficiency.Of the men laid off on June 3, twohad been employed by the respondent for a longer period than Hut-ton and three were employed subsequent to the date on which Huttonwas employed.After Hutton's lay-off, he went to his locker and discovered thatthe membership application cards which he had placed ^ in the lockerthat morning were missing.Hutton testified that on the followingSaturday, June 5, he went to the plant to get his pay and at thattime he saw Perrin who asked why he was at 'the plant ; that Perrinalso asked, "Didn't you get laid off Thursday?"; that when lie replied INTERNATIONAL AGRICULTURAL CORPORATION191in the affirmative, Perrin stated, "Well, I am firing you now."Hetestified that Perrin also stated, "Understand you are fired. If Icatch you out here-I don't want you trespassing any more. If Ifind you out here I will have to put you in jail."When questionedat the hearing as to whether Perrin gave any reason for the discharge,Hutton testified, "Well, I just couldn't say positive, but I think hereplied something about me coming to Mt. Pleasant with those cards."He also testified that he did not obtain his pay at the time, butobtained it later the same afternoon from Perrin at a bank in Pulaski,Tennessee.The respondent normally paid on Saturday afternoonat the bank those employees who did not work on the Saturday nightshift.Perrin testified that the only conversation which he had with Hut-ton on the Saturday afternoon in question was at the time Huttonreceived his pay at Pulaski.He testified that at that time Huttonasserted that Perrin had laid him off because he joined the Unionand that Hutton was informed that he was laid off because of a lackof work>and that he could return to work as soon as work was available.Perrin also testified that on the following Monday it was reported tohim that Hutton was at the plant soliciting members for the Unionduring working hours and that he summoned Hutton to his officeand informed him that such solicitation was not permitted and thathe wanted Hutton to remain away from the plant until the respondentcalled for him.Hutton indicated in his testimony that he had issuedapplication cards to employees in the plant, but was indefinite inhis testimony as to when he did so.Several weeks after his lay-off Hutton met Perrin in Pulaski andasked about returning to work. Perrin informed Hutton that nothingwas available at the time but for him to come to the plant in about2 weeks.On August 6, 1937, Hutton applied to Perrin for workand was sent to Ball who gave him a job.Hutton testified that atthe time he was reemployed Perrin stated, "Now, Hutton, if any ofthese boys try to round you up or talk to you about the Union, oranything like that, just pass them up and go on and stay on yourjob."This testimony was not controverted and we find that Perrinmade the statement attributed to him.All the five men laid off at the time of Hutton's lay-off were rein-stated within several weeks of the date on which Hutton was rein-stated.At least two of the five men were reinstated subsequent toHutton's reinstatement.The fact that Hutton was laid off the day after he attended theunion meeting at Mt. Pleasant and Perrin's statement to Hutton atthe time the latter was reinstated cast doubt upon the respondent'sclaim that Hutton's union membership and activity had nothing to 192DECISIONSOF NATIONAL LABOR RELATIONS BOARDdo with his lay-off on June 3.However, we conclude on the basisof the entire evidencethatit has not been established that Huttonwas discriminated against by the respondent.We havenoted thatPerrin, Allen, and Ball testified that the lay-offs of Hutton and fiveother employees were decided upon at a conference which took placea week before Hutton attendedthe meetingatMt. Pleasant.Thereis no evidence that any ofthe otheremployees laid off on June 3were members ofthe Union or that theyparticipated in its activities.Two of such employees had greater senioritythanHutton.AlthoughHutton testifiedthatPerrin discharged him on June 5,we do not thinkthe evidenceestablishesthat sucha discharge tookplace.It is to be noted, for example, that Hutton was returned towork prior to the dateon which atleast two of the persons laid offtogether withHutton were reinstated.We think itsignificant alsothat Hutton made no reference to any alleged discharge at the timehe asked about returningto work.Indeed, the facts pertaining tosuch request indicatethat bothHutton and Perrin considered Huttonas a person who had been laid offrather thandischarged.We find that the respondent has not discriminated with regard tothe hire and tenure of employment of William Hutton, thereby en-couraging or discouraging membership in a labor organiz'ation orinterfering with, restraining,and coercing its employees in the ex-ercise ofthe, rightsguaranteed in Section 7 of the Act.We find,however, thatby the remark whichPerrin made to Hutton whenthe latter returned to work, the respondent interfered with, re-strained,and coerced its employees in the exercise of the rightsguaranteed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of therespondentset forthin SectionIII (E)above andthe activityof the respondent referred to in thelast sentence of SectionIII (F) above, occurringin connection withthe operations, of the respondent describedin Section I above, havea close, intimate,and substantial relation to trade, traffic,and coin-coerce amongthe several States, and tends tolead to labor disputesburdeningand obstructingcommerce and the free flow of commerce.THE REMEDYHaving foundthat the respondenthas engaged in unfair laborpractices at itsWales,Tennessee,plants, we shall order it to ceaseand desist therefromand to takecertain affirmative action designedto effectuate the policiesof the Act.Upon the basis of the abovefindings of fact and the entire recordin the cases,the Boardmakes thefollowing: INTERNATIONAL AGRICULTURALCORPORATION193CONCLUSIONS OF LAW1.International Union of Mine, Mill and Smelter Workers is alabor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees atitsWales, Tennessee, plants, in the exercise of the rights guaranteedin Section 7 of the Act, the respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.4.The respondent has not discriminated with regard to the hireand tenure of employment of William Hutton, within the meaningof Section 8 (3) of the Act.5.The respondent, since the settlement agreement of August 27,1937, has not interfered with, restrained, or coerced its employeesat its Mt. Pleasant, Tennessee, plant, in the exercise of rights guar-anteed by Section 7 of the Act, within the meaning of Section 8 (1)of the Act.6.The respondent has not discriminated with regard to the hireand tenure of employment at its Mt. Pleasant, Tennessee, plant,within the meaning of section 8 (3) of the National Labor RelationsAct.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,theNational Labor Relations Board hereby orders that the re-spondent, International Agricultural Corporation,Wales, Tennessee,its officers, agents, successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees at its Wales, Tennessee, plants in theexercise of the rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof, their own choosing, and to engage in concerted activities for thepurpose of collective bargaining and other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a) Immediately post notices in conspicuous places in and aroundits plants at Wales, Tennessee, and maintain such notices for a periodof at least sixty (60) consecutive days, stating that it will cease anddesist as aforesaid; 194DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT Is FURTHER ORDEREDthat the complaint, in sofar asit allegesthat the respondent has discriminated against William Hutton withinthe meaning of Section 8 (3) of the National Labor Relations Act,be, and it hereby is, dismissed.AND ITIS FURTHER ORDEREDthat the complaint, in so far as it allegesthat the respondent has engaged in and is engaging in unfair laborpractices at its plant in Mt. Pleasant, Tennessee, be, and it hereby, is,dismissed.MR. WILLIAM M. LEISERsom took no part in the consideration ofthe above Decision and Order.a